Smith, C. J.,
(specially concurring). A complainant, who seeks to cancel a deed as a cloud on his title to land claimed by him, has the burden of proving, not only the validity of his own title, but the invalidity of the deed which he seeks to cancel, and I concur with the majority in holding that the appellant failed to prove the invalidity of the deed here sought to be canceled, or, to be more specific, that he failed to prove that the tax collector had not complied with the provisions of the statute under which the deed was executed. In our former opinion we held that a deed executed under the statute here in question was prima facie evidence that all requirements of the law had been complied with by the tax collector in executing it. The statute does not so provide; consequently this holding was erroneous. Allen v. Poole, 54 Miss. 323; Clymer v, Cameron, 55 Miss. 593; Murdock v. Chaffe, 67 Miss. 740, 7 So. 519; Weiner v. Dickerson, 82 Miss. 63, 33 So. 971 I understand the court to uoav so concede, though such concession does not clearly appear from the majority opinion.
In Weiner v. Dickerson, supra, counsel seem not to have called the court's attention to, and the court seems to have overlooked, the, rule that a complainant, in a suit to can*237cel a deed as a cloud on bis title must show the invalidity of the deed sought to be canceled and to have imposed on the defendant, who claimed through a deed executed under the statute here in question, the burden of proving that the sheriff had complied with all of the provisions of the statute in making the sale. Had the defendant in that-case been the complainant seeking to- cancel his opponent’s title, or the defendant in a suit in ejectment in which his opponent was the plaintiff, the burden of proving that the sheriff had complied witli the statute in making the sale would, of course, have been upon him; but he should have been relieved of that burden in the case then being tried, for the reason that in that case his deed was sought to be canceled by his opponent, who, under the general rule, should have been required to prove both the validity of his own title and the invalidity of the defendants.